United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
GOVERNMENT PRINTING OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1954
Issued: January 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 13, 2007 appellant filed a timely appeal from the merit decisions of the Office of
Workers’ Compensation Programs dated August 30, 2006 and July 6, 2007 denying his claim for
recurrence of a medical condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
has jurisdiction to review the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s claim for a recurrence of a
medical condition.
FACTUAL HISTORY
On September 2, 1997 appellant, then a 49-year-old chief supervisor, sustained injury
when a clock on the wall fell, striking the right side of his head and right elbow. On
November 5, 1997 the Office accepted his claim for post-traumatic headache and a neck sprain.
On February 12, 2001 appellant filed a claim alleging a recurrence of disability on
December 1, 2000. By decision dated April 19, 2001, the Office accepted his claim.

Appellant began treatment with Dr. Michael E. Batipps, a Board-certified neurologist. In
a May 20, 2004 report, Dr. Batipps noted an increase in appellant’s symptoms. On September 8,
2004 he noted cervical strain and radicular pain down the right upper extremity in fair control but
chronic, with headaches. On February 2, 2005 Dr. Batipps indicated that appellant had chronic
cervical radicular pain and chronic occipital post-traumatic headache due to the September 2,
1997 work injury, with a recent spontaneous worsening of symptoms. He noted that appellant
needed physical therapy.
On July 10, 2006 appellant filed a claim, noting a recurrence of his need for medical
treatment due to the September 2, 1997 injury. He listed his dates of medical treatment
following the recurrence as January 6 and June 7, 2006. Appellant stated that the pain in his
neck was stronger and that he experienced painful headaches. He noted that he used medication
but had received medical treatment.
In a January 6, 2006 medical report, Dr. Batipps addressed appellant’s post-December 1,
2005 medical treatment. He reviewed the history of injury, noting that there had been no recent
laboratory tests. Dr. Batipps listed his impressions as chronic cervical strain with cervical
radiculopathy, due to the September 2, 1997 injury, with chronic occipitocervical pain and
posterior headaches. He noted long-term chronic pain and disability. Dr. Batipps suggested
analgesics for pain and noted that appellant was totally disabled due to the September 2, 1997
injury. A June 7, 2006 report from him reiterated the January 6, 2006 report, noting that
appellant had constant cervical and occipital pain due to the work injury of September 2, 1997.
Recently, appellant’s pain has not responded well to medication. Dr. Batipps recommended
physical therapy. Appellant contended that he was totally disabled due to the injury.
By decision dated August 30, 2006, the Office denied appellant’s claim for a recurrence
of his medical condition.
On February 7, 2007 appellant requested reconsideration. In a February 7, 2007 report,
Dr. Batipps listed his impressions as: (1) status post work-related injury on September 2, 1997;
(2) chronic cervical strain with evidence of cervical disc herniation and nerve root impingement
resulting in bilateral chronic cervical radiculopathy due to work injury; and (3) chronic
occipitocervical pain and daily posterior and generalized headaches due to the listed conditions.
Dr. Batipps noted:
“[Appellant] was injured at work on [September 2, 1997] when a large heavy
clock mounted to a wall fell and suddenly struck him on the head. Fortunately,
the head injury itself proved to be minor and the post concussion syndrome
resulting from the head injury gradually resolved. Unfortunately, [appellant] had
a serious cervical injury, particularly at C6-7. Most likely within a reasonable
degree of probability, there was a disc herniation at C6-7 causing the nerve root
impingement documented by [magnetic resonance imaging] scan performed on
February 19, 1998. [Appellant] does have some degenerative changes present
seen on the scan. Obviously, those are chronic changes unrelated to the injury.
[Appellant] was asymptomatic without neck pain prior to the injury. Most likely
there is some degree of disc herniation causing acute impingement of cervical
nerve roots at the time of the injury. I feel that within a reasonable degree of

2

medical probability that [appellant’s] chronic bilateral cervical radiculopathy,
which clearly began coincident with the injury on [September 2, 1997] is directly
related to that injury.
“[Appellant] has reached maximum medical improvement. We do not anticipate
any further improvement of [appellant’s] condition in the future I do not feel that
[appellant] is a good candidate for surgical decompression.
I am not
recommending any type of invasive procedure such as cervical spinal epidural
injections. [Appellant] will certainly need to take analgesics as need for pain. At
times when there are flare-ups of pain and the pain is more severe, he might
benefits from such physical therapy treatments. At the present time, we have no
plans to order any physical therapy as [appellant] has reached maximum medical
improvement at this point.
“[Appellant] has been unable to return to any meaningful work activity since the
injury [and] I do not think that [he] can return to any form of work. He has
limited use of the upper extremities because of the chronic pain and welldocumented sensory loss involving the hands. Prolonged sitting prevents him
from doing any meaningful type of administrative work. Sensory loss in the
hands would make it difficult for him to concentrate and to function intellectually.
I would, therefore, submit that [appellant] remain on total disability due to injuries
that occurred at work on [September 2, 1997]. This total disability, in my
opinion, is permanent and is unlikely to improve in the future.”
By decision dated July 6, 2007, the Office denied modification of the August 30, 2006
decision.
LEGAL PRECEDENT
A recurrence of a medical condition is defined as a documented need for further medical
treatment after release from treatment for the accepted condition or injury.1 Continuous
treatment for the original condition or injury is not considered a recurrence of a medical
treatment nor is an examination without treatment.2 As distinguished from a recurrence of
disability, a recurrence of a medical condition does not involve an accompanying work
stoppage.3 It is the employee’s burden to establish that the claimed recurrence is causally related
to the original injury.4
The Office’s procedure manual provides that, after 90 days of release from medical care
(based on the physician’s statement or instruction to return PRN (as needed) or computed by the
claims examiner from the date of the least examination), a claimant is responsible for submitting
1

20 C.F.R. § 10.5(y).

2

Id.

3

Id.; 20 C.F.R. § 10.5(x).

4

See 20 C.F.R. § 10.104; Mary A. Ceglia, 55 ECAB 626, 629 (2004).

3

an attending physician’s report which contains a description of the objective findings and
supports causal relationship between the claimant’s current condition and the previously
accepted work injury.5
ANALYSIS
The Office accepted appellant’s claim for headache and neck sprain. Appellant filed a
claim for medical condition on July 25, 2006, alleging a recurrence of his September 2, 1997
injury on December 1, 2005 and the need for additional treatment.
The record reflects that appellant was treated by Dr. Batipps on May 20 and September 8,
2004, February 2, 2005 and January 6 and June 7, 2006. As computed from the date of
Dr. Batipps last examination before appellant’s alleged recurrence, February 2, 2005, his visit to
Dr. Batipps on January 6, 2006 was over 90 days later. Therefore, appellant was responsible for
submitting an attending physician’s report which contained a description of the objective
findings and supported causal relation between his current condition and the previously accepted
work injury.6
Appellant submitted medical reports by Dr. Batipps dated after the date of the alleged
recurrence. In reports dated January 6 and June 7, 2006, Dr. Batipps reiterated his history of the
injury as he had on numerous prior reports. He noted that there had been no recent laboratory
tests. Dr. Batipps continued to indicate that appellant had chronic cervical strain with cervical
radiculopathy due the September 2, 1997 injury and chronic occipitocervical pain and posterior
headaches due to his condition. In his February 7, 2007 report, Dr. Batipps again noted that
appellant was status post work-related injury and had chronic cervical strain with evidence of
cervical disc herniation and nerve root impingement and chronic occipitocervical pain and daily
posterior and generalized headaches. However, Dr. Batipps’ report did not contain a description
of the objective findings and a reasoned opinion supporting a causal relationship between
appellant’s current condition and the previously accepted work injury, as required by Office
procedures.7 Therefore, it is of diminished probative value. Dr. Batipps’ report merely reflected
that he examined appellant. Continued treatment for the original condition is not considered a
renewed need for medical care, nor is examination without treatment.8 Accordingly, appellant
did not provide evidence sufficient to establish a recurrence of his medical condition.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5(b) (September 2003). The
procedure manual provides, with certain exceptions, that within 90 days of release from medical care (as stated by
the physician or computed from the date of last examination or the physician’s instruction to return PRN, a claims
examiner may accept the attending physician’s statement supporting causal relationship between appellant’s current
condition and the accepted condition, even if the statement contains no rationale. See id., Chapter 2.1500.5(a).
6

See J.F., 58 ECAB ___ (Docket No. 06-186, issued October 17, 2006).

7

Id.

8

20 C.F.R. § 10.5(y).

4

CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a recurrence of
medical benefits.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 6, 2007 and August 30, 2006 are affirmed.
Issued: January 23, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

